            Case 1:20-cv-07193-VEC Document 31 Filed 06/18/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      )
 SECURITIES AND EXCHANGE                              )
 COMMISSION,                                          )
                                                      )
                Plaintiff,                            )
                                                        No. 20-CV-7193 (VEC)
        v.                                            )
                                                      )
 DANIEL B. KAMENSKY,                                  )
                                                      )
                Defendant.                            )
                                                      )
                                                      )

               DECLARATION OF JOON H. KIM IN SUPPORT OF
         DANIEL B. KAMENSKY’S MOTION TO DISMISS THE COMPLAINT

       I, Joon H. Kim, declare as follows pursuant to 28 U.S.C. § 1746:

       1.       I am an attorney admitted to practice in this Court and a partner at the law firm of

Cleary Gottlieb Steen & Hamilton LLP, counsel for Defendant Daniel B. Kamensky in the

above-captioned matter.

       2.       I respectfully submit this declaration in support of Defendant Daniel B.

Kamensky’s Motion to Dismiss the Complaint.

       3.       Attached hereto as Exhibit A is a true and correct copy of the Preliminary Report

of the Official Committee of Unsecured Creditors Regarding the Bankruptcy Estates’ Litigation

Claims Against Neiman Marcus Group, Inc., the Equity Sponsors and Directors of Neiman

Marcus Group, Inc., and Other Parties, filed in In re Neiman Marcus Group LTD LLC, Case No.

20-32519 (DRJ) (Bankr. S.D. Tex.) (the “NMG Bankruptcy Proceedings”) on July 24, 2020.

Discussion in the Complaint of the MyTheresa disputes in the NMG Bankruptcy Proceedings,

see, e.g., Compl. ¶ 21, indicates that the Securities and Exchange Commission (“SEC”) relied on

documents publicly available on the NMG bankruptcy docket in bringing the suit, particularly


                                                  1
            Case 1:20-cv-07193-VEC Document 31 Filed 06/18/21 Page 2 of 5




documents pertaining to MyTheresa. Additionally, this document is a judicial document filed in

other court proceedings of which the Court may take judicial notice under Federal Rule of

Evidence 201.

       4.       Attached hereto as Exhibit B is a true and correct copy of the Status Conference

Statement of the Official Committee of Unsecured Creditors Relating to the MYT Series B

Preferred Stock to be Distributed to Holders of Allowed General Unsecured Claims, filed in the

NMG Bankruptcy Proceedings on August 20, 2020. Discussion in the Complaint of the

MyTheresa disputes in the NMG Bankruptcy Proceedings, see, e.g., Compl. ¶ 21, indicates that

the SEC relied on documents publicly available on the NMG bankruptcy docket in bringing the

suit, particularly documents pertaining to MyTheresa. Additionally, this document is a judicial

document filed in other court proceedings of which the Court may take judicial notice under

Federal Rule of Evidence 201.

       5.       Attached hereto as Exhibit C is a true and correct copy of an excerpt from Neiman

Marcus Group LTD LLC’s Form 10-K for the fiscal year ended July 28, 2018, filed with the

SEC on September 18, 2018. This Form 10-K is a legally required public disclosure document

filed with the SEC.

       6.       Attached hereto as Exhibit D is a true and correct copy of the Statement of the

Acting United States Trustee Pursuant to the Court Order Regarding the Conduct of Marble

Ridge Capital LP and Dan Kamensky, filed in the NMG Bankruptcy Proceedings on August 19,

2020. Portions of the SEC’s Complaint in this action incorporate content from this document in

near-verbatim form, indicating that the SEC relied on this document in bringing the suit.

Compare, e.g., Compl. ¶ 15 with U.S. Trustee Statement at 5.




                                                 2
            Case 1:20-cv-07193-VEC Document 31 Filed 06/18/21 Page 3 of 5




       7.       Attached hereto as Exhibit E is a true and correct copy of the Notice of Filing of

Debtors’ First Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy

Code, attaching the Debtors’ First Amended Joint Plan of Reorganization Pursuant to Chapter 11

of the Bankruptcy Code, filed in the NMG Bankruptcy Proceedings on July 30, 2020. The

discussion of the debtors’ proposed plan of reorganization in the Complaint indicates that the

SEC had knowledge of and relied on this document in bringing the suit and/or that this document

is incorporated by reference into the Complaint. See Compl. ¶ 26 (describing the “proposed

terms of a plan of reorganization” and the fact that it was “on the public docket of the Neiman

bankruptcy case,” and referring to a Reorg Research article that provides an Internet link to the

First Amended Joint Plan of Reorganization). Additionally, this document is a judicial document

filed in other court proceedings of which the Court may take judicial notice under Federal Rule

of Evidence 201.

       8.       Attached hereto as Exhibit F is a true and correct copy of the Notice of Filing of

Disclosure Statement for the Debtors’ First Amended Joint Plan of Reorganization Pursuant to

Chapter 11 of the Bankruptcy Code, attaching the Disclosure Statement for the Debtors’ First

Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code, filed in

the NMG Bankruptcy Proceedings on July 30, 2020. The discussion of the debtors’ disclosure

statement in the Complaint, as well as a citation regarding the debtors’ proposed plan of

reorganization in the Complaint, indicates that the SEC had knowledge of and relied on this

document in bringing the suit and/or that this document is incorporated by reference into the

Complaint. See Compl. ¶ 24 (discussing the need to present to the Bankruptcy Court any

potential changes to the disclosure statement); Compl. ¶ 26 (referring to a Reorg Research article

that provides an Internet link to the Disclosure Statement). Additionally, this document is a



                                                 3
                Case 1:20-cv-07193-VEC Document 31 Filed 06/18/21 Page 4 of 5




judicial document filed in other court proceedings of which the Court may take judicial notice

under Federal Rule of Evidence 201.

           9.       Attached hereto as Exhibit G is a true and correct copy of the Transcript of Status

Conference Before the Honorable David R. Jones (via Videoconference), United States

Bankruptcy Court Judge, held in Mariposa Intermediate Holdings, LLC v. Marble Ridge Capital,

LP, Adv. No. 20-03402 (Bankr. S.D. Tex.) on September 25, 2020.1

           10.      Attached hereto as Exhibit H is a true and correct copy of the Notice of Filing

Exhibit to the Disclosure Statement, attaching the solicitation version of the Plan included in the

Solicitation Package distributed to Holders of Claims and Interests pursuant to the Disclosure

Statement Order and the solicitation version of the Disclosure Statement included in the

Solicitation Package distributed to Holders of Claims and Interests Pursuant to the Disclosure

Statement Order, which was filed in the NMG Bankruptcy Proceedings on August 6, 2020.2 The

discussion of the debtors’ plan and disclosure statement in the Complaint indicates that the SEC

had knowledge of and relied on this document in bringing the suit and/or that this document is

incorporated by reference into the Complaint. See Compl. ¶¶ 24, 26. Additionally, this

document is a judicial document filed in other court proceedings of which the Court may take

judicial notice under Federal Rule of Evidence 201.

           11.      Attached hereto as Exhibit I is a true and correct copy of the letter of intent

submitted by Jefferies Structured Credit LLC to the Official Committee of Unsecured Creditors

(“UCC”) for NMG on August 2, 2020. This letter is specifically discussed in the Complaint,




1
 Mr. Kamensky’s motion to dismiss relies on this exhibit only in connection with his arguments under Federal Rule
of Civil Procedure 12(b)(1).

2
    Additional exhibits attached to the Notice are omitted from Exhibit H.

                                                            4
           Case 1:20-cv-07193-VEC Document 31 Filed 06/18/21 Page 5 of 5




indicating that the SEC had knowledge of and relied on this document in bringing the suit and/or

that this document is incorporated by reference into the Complaint. See Compl. ¶ 64.

        12.      Attached hereto as Exhibit J is a true and correct copy of the Transcript of Status

Conference Before the Honorable David R. Jones (via Videoconference), United States

Bankruptcy Court Judge, held in the NMG Bankruptcy Proceedings on August 28, 2020.3

        13.      Attached hereto as Exhibit K is a true and correct copy of the term sheet

submitted by Marble Ridge Capital LP (“MRC”) to the UCC for NMG on August 3, 2020. This

term sheet is specifically discussed in the Complaint, indicating that the SEC had knowledge of

and relied on this document in bringing the suit and/or that this document is incorporated by

reference into the Complaint. See Compl. ¶ 64.

        14.      Attached hereto as Exhibit L is a true and correct copy of the term sheet submitted

by MRC to the UCC for NMG on August 11, 2020. This term sheet is specifically discussed in

the Complaint, indicating that the SEC had knowledge of and relied on this document in bringing

the suit and/or that this document is incorporated by reference into the Complaint. See Compl. ¶

64.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on June 18, 2021, in New York, New York.



                                                            /s/ Joon H. Kim
                                                            Joon H. Kim




3
 Mr. Kamensky’s motion to dismiss relies on this exhibit only in connection with his arguments under Federal Rule
of Civil Procedure 12(b)(1).

                                                        5
